Case 5:18-cr-00258-EJD Document 735-2 Filed 02/23/21 Page 1 of 4




  Exhibit 101
        Case 5:18-cr-00258-EJD Document 735-2 Filed 02/23/21 Page 2 of 4




                                              United States Attorney
                                              Northern District of California


                                                1301 Clay Street, Suite 340S              (510) 637-3680
                                                Oakland, California 94612            Fax: (510) 637-3724


                                              July 23, 2020

By Email

Katie Trefz, Esq.
Lance Wade, Esq.
Kevin Downey, Esq.
Amy Saharia, Esq.
Williams & Connolly LLP
725 Twelfth Street, N.W.
Washington, DC 20005

       Re:      United States v. Holmes, CR 18-258 EJD

Dear Counsel:

       I write in response to your July 7, 2020 letter.

      The government has completed its Rule 16 production. If we receive additional
documents responsive to Rule 16, we will produce them promptly.

        Tranche 9 includes documents gathered from local drives (e.g., “C drives”), network
drives, and other drives of FDA custodians. You can identify the custodians in the various
subfolders. We produced the documents as we have them; Rule 16 does not require
otherwise. We do not agree that we are required to process them on your behalf, but in any
event, we are undertaking that. We expect to have it ready for you by the end of this
month. Please return any hard drives you have so that we may load them for you.

        On August 2, 2019, the government disclosed to you at US-REPORTS-0010269 that
Theranos produced a copy of what was purported to be the LIS database. We also produced a
copy of the production letter. US-REPORTS-0010271. With respect to your request for
documents “describing the government’s efforts, if any, to attempt to access the materials in the
LIS database . . . and to locate other sources of the data that resided in that database,” attached
please find the June 4, 2018 subpoena for the information; a follow-up email with counsel to
Theranos dated July 27, 2018; and two reports prepared by the FBI. We have identified no
additional reports prepared by the agents memorializing their efforts to access what was
produced to the government. We further advise you as follows: After subpoenaing the LIS
database from Theranos, government counsel corresponded with counsel representing the
company and reiterated that the government required not just the database but also any software
                                                   1
        Case 5:18-cr-00258-EJD Document 735-2 Filed 02/23/21 Page 3 of 4




needed to access and query it. In late August 2018, Theranos produced a hard drive containing
what purported to be a copy of the database, and provided a single alphanumeric encryption
key. Despite that key, the government was unable to access the data. Shortly after receiving the
hard drive, government counsel corresponded with Theranos counsel by telephone in an effort to
gain access to the data. During those calls, Theranos counsel confirmed that they were unaware
of any additional information or software that would further facilitate government access to the
data. Following selection of an Assignee for Theranos, government counsel has had similar
conversations with counsel for the Assignee concerning regaining access to the LIS database. To
date, Assignee counsel has confirmed that they do not have the LIS database in any other format
and are unaware of any additional information that would facilitate access.

        With one exception (Dr. Melissa Pessin, who was interviewed by the government on July
15, 2020), the government has no agent notes, SEC deposition transcripts, and/or interview
memoranda with respect to the individuals listed in bullets in Section II. We are producing the
interview memorandum for Dr. Pessin today, along with the agent’s notes. We will produce any
memoranda of witness interviews we subsequently conduct, along with any agent notes. To the
best of my knowledge, the SEC did not prepare an interview memorandum for its interview of
Mr. Anekal (and as you know the government did not attend). The SEC has made its notes of
the interview available to you.

      At this time, the government has no interview memoranda or agent notes with respect to
Mr. Anderson, Mr. Cook, Mr. Gordon, Mr. Hamilton, or Ms. Ravitz.

        The government has produced to you its agent notes of attorney proffers. Attached is a
spreadsheet of SEC notes of attorney proffers. The notes are work product of the SEC. They are
available for review at the USAO. In light of restrictions in effect because of COVID-19, we are
willing to send you a hard-copy set if you agree to treat them under the same conditions as the
SEC interview notes. Please let me know.

       We have no immunity agreements with witnesses. We will produce all proffer
agreements between the government and witnesses in this matter and any proffer agreements
between the SEC and witnesses it has interviewed regarding Theranos. We are producing today
executed proffer agreements between the government and Jeff Blickman, Dan Edlin, Surekha
Gangakhedkar, Christian Holmes, Suarj Saksena, and Daniel Young. The government used the
same form proffer agreement for Adam Rosendorff and will produce it in due course. Callie
Rosendin’s proffer agreement was produced to you at US-REPORTS-0002371.




                                               2
     Case 5:18-cr-00258-EJD Document 735-2 Filed 02/23/21 Page 4 of 4




                                         Very truly yours,

                                         ADAM A. REEVES
                                         Attorney for the United States,
                                         Acting Under Authority Conferred
                                         By 28 U.S.C. § 515

                                                /s/
                                         _________________________
                                         ROBERT S. LEACH
                                         JEFFREY SCHENK
                                         JOHN C. BOSTIC
                                         VANESSA BAEHR-JONES
                                         Assistant United States Attorneys

cc   Jeff Coopersmith, Esq. (by email)




                                            3
